Title: Orders to Commissaries and Quartermasters, 15 December 1777
From: Congress
To: Commissaries and Quartermasters



[Gulph Mills, Pa., c.15 December 1777]






In Congress December 10th 1777.

Resolved. That General Washington should for the future endeavour as much as possible to subsist his Army from such parts of the Country as are in its vicinity and especially from such Quarters as he shall deem most likely to be subjected to the power or depredations of the Enemy, And that he issue orders for such purpose to the Commissaries and Quarter Masters belonging to the Army.
That General Washington be directed to order every kind of Stock & provisions in the Country above mentioned, which may be beneficial to the Army, or serviceable to the Enemy, to be taken from all persons without distinction, leaving such quantities only as he shall judge necessary for the maintenance of their families: The Stock and provisions so taken to be removed to places of security, under the care of proper persons to be appointed.

Extract from the proceedings of Congress.





Sir
You will perceive by the foregoing Extracts, that it is the direction of Congress, that the Army should be subsisted as far as possible on provisions to be drawn from such parts of the Country, as are within its vicinity and most exposed to the ravages and incursions of the Enemy. Also, that all stock and provisions which may be liable to fall into the Enemy’s hands and which would be serviceable to them except such a part as shall be absolutely necessary for the maintenance & support of the families to which they may belong, should be removed to places of security under the care of proper persons.
You are therefore, forthwith and upon All future occasions, to comply 

with their views as far as it may be in your power, and in a particular manner, you are to exert yourself to draw from the Counties of Bucks—Philadelphia & Chester every species of provision you possibly can. You will also extend your care to such parts of Jersey, as are near the City of Philadelphia, and in like manner to the Counties in the Delaware State, and to obtain from these several places All the supplies you can. Besides drawing provisions, you are to remove from such parts of All the before mentioned Counties as may be subject to the depredations of the Enemy, the Stock and Grain of every kind which would be serviceable to them, to places of security, under the restriction and exception above mentioned; keeping a just an[d] exact account of the number, quantity—quality and value, and of the persons to whom they belonged, in order that the Owners may be paid a reasonable and equitable compensation for the same. These duties are important and interesting, and it is expected will have your pointed attention, as a regular discharge of them will not only contribute to the more easy support of our own Troops, aid our Supplies from the more interior parts of the Country—but also will distress the Enemy, and prevent that injurious and pernicious intercourse too prevalent between them and a number of disaffected Inhabitants.
